704 N.W.2d 466 (2005)
474 Mich. 880-82
PEOPLE v. FLOOD.
No. 128023.
Supreme Court of Michigan.
October 13, 2005.
Application for leave to appeal.
SC: 128023, COA: 248157.
On order of the Court, the application for leave to appeal the December 21, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would vacate the Court of Appeals opinion and remand this case to the Court of Appeals for consideration and discussion of the issues in defendant's supplemental brief.